P5180.05 CENTRAL INMATE MONITORING SYSTEM (PS ONLY)
Starting in May of 2006, the Office of National Policy Management
began reformatting policies that contain change notices. With
the rapid growth in word processing and electronic distribution
via Sallyport and the internet, many of these WordPerfect 5.0
documents have become unstable.
No word or substance changes have or will be made to any of these
documents. To avoid confusion these documents will be re-issued
electronically with a new number and new date.
Thank you for your patience during this conversion process and
please give me a call if you have any questions or concerns.
Robin Gladden
Directives Manager
(202) 616-9150

U.S. Department of Justice
Federal Bureau of Prisons
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
5180.05
12/31/2007
Central Inmate Monitoring
System

This is an electronic re-issuance for
technical reasons only. There are no
substance or word changes to the document.

)))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))

1. [PURPOSE AND SCOPE §524.70. The Bureau of Prisons monitors
and controls the transfer, temporary release (e.g., on writ), and
community activities of certain inmates who present special needs
for management. Such inmates, known as central inmate monitoring
(CIM) cases, require a higher level of review which may include
Central Office and/or Regional Office clearance for transfers,
temporary releases, or community activities. This monitoring is
not to preclude a CIM case from such activities, when the inmate
is otherwise eligible, but rather is to provide protection to all
concerned and to contribute to the safe and orderly operation of
federal institutions.]
Detailed instructions and guidelines for implementation of the
Central Inmate Monitoring System are contained in the CIM
Operations Manual. The CIM manual is designated as "Limited
Official Use Only" and shall be maintained in accordance with the
Program Statement on Directives Management.
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Inmates who meet specified criteria will be given Central
Inmate Monitoring assignments so that critical decisions about
their cases are carefully reviewed.
b. Inmates who have been sentenced and have been classified as
Central Inmate Monitoring cases will be notified of that fact,
and the basis for it, in writing.
c. The status, identity, and location of Witness Security
cases will not be improperly disclosed.
d. The institution environment will be made safer by case
management decisions based on accurate information and sound
correctional judgment.
e.

The public will be protected from undue risk.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

P5180.05
12/31/2007
Page 2
3.

DIRECTIVES AFFECTED
a.

Directives Rescinded
PS 1436.08
PS 5180.03

b.

Secret Service Liaison and Surveillance
(12/02/88)
Central Inmate Monitoring System (09/14/90)

Directives Referenced
PS 1221.64
PS 1315.05
PS 1330.13
PS 1480.03
PS 5100.06
PS 5264.06
PS 5265.09
PS 5267.05
PS 5270.07
PS 5280.07
PS 5290.07
PS 5290.08
PS 5321.06
PS 5322.09
PS 5360.06
PS 5500.07
PS 5538.03
PS 5800.07
PS 5800.09
PS 5803.05
PS 7331.03
TRM

005.01

Directives Management Manual (08/20/96)
Legal Activities, Inmate (06/13/94)
Administrative Remedy System for Inmates
(12/22/95)
News Media Contacts (10/07/94)
Security Designation and Custody
Classification Manual (06/07/96)
Telephone Regulations for Inmates (12/22/95)
Correspondence (01/04/96)
Visiting Regulations (07/21/93)
Inmate Discipline and Special Housing Units
(12/29/87)
Furloughs (06/23/95)
Intake Screening (07/20/92)
Admission and Orientation Program (04/20/93)
Unit Management Manual (07/31/96)
Classification and Program Review of Inmates
(03/10/94)
Religious Beliefs and Practices of Committed
Offenders (08/29/95)
Correctional Services Manual (01/31/95)
Escorted Trips (06/23/95)
Inmate Systems Management Manual (12/24/91)
Inmate Central File, Privacy Folder, and
Parole Mini-Files (07/21/93)
Progress Reports (02/11/94)
Pretrial Inmates (11/22/94)
SENTRY General Use Technical Reference Manual
(06/01/94)

18 U.S.C. 1961-1968
21 U.S.C. 848
c. Rules cited in this Program Statement are contained in 28
CFR 524.70-76.
4.

STANDARDS REFERENCED.

None.

5. PRETRIAL/HOLDOVER PROCEDURES. Procedures required in this
Program Statement are applicable to pretrial and holdover
inmates.

P5180.05
12/31/2007
Page 3
6. [RESPONSIBILITY §524.71. Authority for actions relative to
the CIM system is delegated to the Assistant Director,
Correctional Programs Division, to Regional Directors, and to
Wardens. The Assistant Director, Correctional Programs Division,
and Regional Directors shall assign a person responsible for
coordinating CIM activities. The Case Management Coordinator
(CMC) shall provide oversight and coordination of CIM activities
at the institutional level, and the Community Corrections Manager
shall assume these responsibilities for contract facilities.]
The Central Inmate Monitoring (CIM) Operations Manual identifies
key staff who are to complete CIM certification procedures.
7. [CIM ASSIGNMENT CATEGORIES §524.72. CIM cases
classified according to the following assignments:

are

a. Witness Security Cases. Individuals who agree to cooperate
with law enforcement, judicial, or correctional authorities,
frequently place their lives or safety in jeopardy by being a
witness or intended witness against persons or groups involved in
illegal activities. Accordingly, procedures have been developed
to help ensure the safety of these individuals. There are two
types of Witness Security cases: Department of Justice
(authorized by the Attorney General under Title V of Public Law
91-452, 84 Stat. 933); and Bureau of Prisons Witness Security
cases (authorized by the Assistant Director, Correctional
Programs Division).]
The vast majority of witness security (WITSEC) cases are those
authorized by the Attorney General. Both types of WITSECs are
treated similarly while in Bureau custody.
[b. Threats to Government Officials. Inmates who have made
threats to government officials or who have been identified, in
writing, by the United States Secret Service as requiring special
surveillance.
c. Broad Publicity. Inmates who have received widespread
publicity as a result of their criminal activity or notoriety as
public figures.
d. Disruptive Group. Inmates who belong to or are closely
affiliated with groups (e.g., prison gangs), which have a history
of disrupting operations and security in either state or federal
penal (which includes correctional and detention facilities)
institutions. This assignment also includes those persons who
may require separation from a specific disruptive group.
e. State Prisoners. Inmates, other than Witness Security
cases, who have been accepted into the Bureau of Prisons for
service of their state sentences. This assignment includes
cooperating state witnesses and regular state boarders.

P5180.05
12/31/2007
Page 4
f. Separation. Inmates who may not be confined in the same
institution (unless the institution has the ability to prevent
any physical contact between the separatees) with other specified
individuals who are presently housed in federal custody or who
may come into federal custody in the future. Factors to consider
in classifying an individual to this assignment include, but are
not limited to, testimony provided by or about an individual (in
open court, to a grand jury, etc.), and whether the inmate has
exhibited aggressive or intimidating behavior towards other
specific individuals, either in the community or within the
institution. This assignment also includes those inmates who
have provided authorities with information concerning the
unauthorized or illegal activities of others. This assignment
may also include inmates from whom there is no identifiable
threat, but who are to be separated from others at the request of
the Federal Judiciary or U.S. Attorneys.
g. Special Supervision. Inmates who require special
management attention, but who do not ordinarily warrant
assignment in paragraphs (a) through (f) of this section. For
example, this assignment may include an inmate with a background
in law enforcement or an inmate who has been involved in a
hostage situation. Others may include those who are members of a
terrorist group with a potential for violence.]
8.

[CLASSIFICATION PROCEDURES §524.73

a. Initial assignment. Except as provided for in paragraphs
(a)(1) through (4) of this section, an inmate (including pretrial
inmates) may be classified as a CIM case at any time by a
Community Corrections Manager or by appropriate staff at the
Central Office, Regional Office, or institution. This initial
classification is effective upon documentation in the inmate's
record.
(1) Witness Security Cases. Witness Security cases are
designated by the Central Office only. An inmate's participation
in the Department of Justice Witness Security Program is
voluntary. A commitment interview and an admission and
orientation interview are to be conducted with the Witness
Security inmate to ensure that the inmate understands the
conditions of confinement within the Bureau of Prisons. Central
Office classification of an individual as a witness security
case, under either the Department of Justice or Bureau of
Prisons, does not require additional review, and overrides any
other CIM assignment.
(2) State Prisoners. Appropriate staff in the Central
Office or Regional Office designate state prisoners accepted into
the Bureau of Prisons from state or territorial jurisdictions.
All state prisoners while solely in service of the state sentence

P5180.05
12/31/2007
Page 5
are automatically included in the CIM system to facilitate
designations, transfers, court appearances, and other movements.
(3) Special Supervision. Placement in this assignment may
be made only upon the authorization of a Regional Director or the
Assistant Director, Correctional Programs Division.
(4) Recommitted Offenders. An inmate who is recommitted to
federal custody, who at the time of release was classified as a
CIM case, retains this classification pending a review of the CIM
status in accordance with paragraph (c) of this section.
b. Notification. The case manager shall ensure that the
affected inmate is notified in writing as promptly as possible of
the classification and the basis for it. Witness Security cases
will be notified through a commitment interview. The notice of
the basis may be limited in the interest of security or safety.
For example, in separation cases under §524.72, notice will not
include the names of those from whom the inmate must be
separated. The inmate shall sign for and receive a copy of the
notification form. If the inmate refuses to sign the
notification form, staff witnessing the refusal shall indicate
this fact on the notification form and then sign the form.
Notification is not required for pretrial inmates. Any
subsequent modification of a CIM assignment or removal from the
CIM system requires separate notification to the inmate.]
28 CFR 524.72 refers to Section 7 of this Program Statement.
For purposes of this Program Statement, "prompt" has been
defined as within 30 days of classification.
[c. Initial Review. A classification may be made at any level
to achieve the immediate effect of requiring prior clearance for
an inmate's transfer, temporary release, or participation in
community activities. Except for Central Office or Regional
Office classification of an individual as a state prisoner in
sole service of the state sentence or for classification of
pretrial inmates made by designated staff at the institution, a
review by designated staff (ordinarily within 60 days of
notification to the inmate) is required to determine whether a
sound basis exists for the classification. Staff making the
initial classification shall forward to the reviewing authority
complete information regarding the inmate's classification. An
inmate not notified of a change in the classification by the
reviewing authority within 60 days from the date of the initial
notification may consider the CIM classification final.
Reviewing authorities for CIM classification are:
(1) Central Office Inmate Monitoring Section - reviews
classification decisions for all future separation assignments
(including recommitments) for Witness Security cases and for any
combination of assignments involving Witness Security cases.

P5180.05
12/31/2007
Page 6
(2) Regional Office - reviews CIM classification decisions
for Disruptive Group, Broad Publicity, Threat to Government
Officials, Special Supervision, State Prisoners not in sole
service of state sentence and initial multiple assignments except
Witness Security cases.
(3) Warden, or Designee - reviews CIM classification
decisions for all separation assignments.]
Warden refers to Chief Executive Officer and includes
Community Corrections Managers.
[d.

Removal

(1) Because participation in the Department of Justice
Witness Security Program is voluntary, such participants may
request removal from this assignment at any time. Such request
shall be forwarded to the Central Office Inmate Monitoring
Section. Actual removal of the CIM assignment will not occur
until after approval from the Department of Justice is received.
(2) The reviewing authority is responsible for determining
if removal or modification of any CIM classification other than a
Department of Justice Witness Security case is appropriate. The
inmate retains the CIM classification pending a decision by the
reviewing authority.
(3) When an inmate is removed for any reason from a CIM
classification (for example, because the reviewing authority
either disapproves the CIM classification or approves removal of
a CIM classification based on new information), the appropriate
staff member shall ensure that the relevant portions of the
inmate central file are either removed or, when part of a larger
document, are amended to clearly reflect removal of the CIM
assignment. Staff shall notify the inmate of the decision and
document any change in the inmate's record, and supportive
documentation and the written basis for removal are to be
retained in the inmate privacy file.]
9.

[ACTIVITIES CLEARANCE §524.74

a. Except as provided for in paragraph (b) of this section,
the Warden is the clearance authority on all transfers, temporary
releases, community activities, and escorted trips.
b. Witness Security Cases. Central Office Inmate Monitoring
Section staff shall be the clearance authority on all transfers,
temporary releases, community activities, and escorted trips for
Witness Security cases, except in a medical emergency. In a
medical emergency, the Warden may transfer a Witness Security
case to a local hospital for emergency medical care without prior
clearance.]

P5180.05
12/31/2007
Page 7
The Inmate Monitoring Section, Central Office (or during nonbusiness hours, the Central Office Duty Officer) is to be
notified immediately when a WITSEC inmate receives an emergency
escorted medical trip. Central Office clearance must be obtained
prior to any extended period of hospitalization.
Institution authorization to proceed will be entered into
SENTRY. A permanent record of the authorization is to be
maintained in the inmate's central file, privacy folder.
10. [PERIODIC REVIEW §524.75. The Warden shall ensure that the
status of an inmate's CIM assignment is considered at each
program review. When staff believe that removal or modification
of the CIM classification is appropriate, the institution's CMC
and the appropriate reviewing authority must be notified. Only
the reviewing authority shall determine if removal or
modification of the CIM classification is appropriate.]
11. [APPEALS OF CIM CLASSIFICATION §524.76. An inmate may at
any time appeal (through the Administrative Remedy Program) the
inmate's classification as a CIM case. Inmates identified as
Witness Security cases may choose to address their concerns
directly to the Inmate Monitoring Section, Central Office, rather
than use the Administrative Remedy Program.]
12. OPERATIONS MANUAL. Implementation procedures for CIM cases
are contained in the CIM Operations Manual.
13. INSTITUTION SUPPLEMENT. Each Warden shall develop an
Institution Supplement that includes local procedures and
identifies staff responsible for an institution's CIM program. A
copy of the Institution Supplement shall be forwarded to the
respective Regional Office for approval within 120 days from the
issuance of this Program Statement. The Institution Supplement
shall be marked as "Limited Official Use Only."

\s\
Kathleen M. Hawk
Director

P5180.05
12/31/2007
Page 8
THE REMAINDER OF THIS PROGRAM STATEMENT HAS BEEN DESIGNATED AS
* * * LIMITED OFFICIAL USE ONLY * * *
AND CANNOT BE REPRODUCED OR DISTRIBUTED WITHOUT THE CONSENT OF
THE CENTRAL INMATE MONITORING SYSTEM ADMINISTRATOR
CENTRAL OFFICE
WASHINGTON, D.C.
SEE PS 1221.64, DIRECTIVES MANAGEMENT MANUAL FOR DETAILS

